Order filed April 15, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-14-00025-CV
                              NO. 14-14-00160-CV
                                ____________

          FIREMAN'S FUND INSURANCE COMPANY, Appellant

                                      V.

               TRIYAR COMPANIES, LLC ET AL, Appellee

                                     and

TRIYAR COMPANIES, LLC, TRIYAR COMPANIES, INC. FKA TRIYAR
   COMPANIES, LLC, SJM REALTY, LTD., AND GPM HOUSTON
                PROPERTIES, LTD, Appellant

                                      V.

          FIREMAN'S FUND INSURANCE COMPANY, Appellee


                   On Appeal from the 55th District Court
                           Harris County, Texas
             Trial Court Cause Nos. 2010-47654A & 2010-47654
                                      ORDER

      The reporter’s record in this case was due January 13, 2014. See Tex. R.
App. P. 35.1. On January 29, 2014, this court ordered the court reporter to file the
record within 30 days. On March 11, 2014 Gina Wilburn filed a motion for
extension of time to file the record which was GRANTED until April 01,
2014.The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gina Wilburn and Terri Anderson, the court reporters, to file
the record in this appeal within 30 days of the date of this order. No further
extensions will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Gina Wilburn and Terri Anderson
do not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM